Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 1 of 17          PageID #: 782




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,                     Case No. 18-cr-00073-DKW

              Plaintiff,                       ORDER DENYING
                                               DEFENDANT’S MOTION FOR
       vs.                                     COMPASSIONATE RELEASE

 NATHAN YUEN GRIT LUM,

              Defendant.


      Inmate Nathan Lum filed a motion pursuant to 18 U.S.C. § 3582(c)(1), Dkt.

No. 47, requesting that this Court reduce his term of imprisonment to “time served”

due to his current health conditions and his concerns about “the growing COVID-19

pandemic.” Id. at 2. Because Lum’s health issues and the state of affairs at the

facility where he is incarcerated do not amount to “extraordinary and compelling”

circumstances, and in light of the fact that Lum has served less than 4 months of his

30-month term of imprisonment, Lum’s motion is DENIED.

                FACTUAL & PROCEDURAL BACKGROUND

      Lum pled guilty to one count of aggravated identity theft in violation of 18

U.S.C. § 1028A(a)(1); and one count of failure to file a tax return in violation of 26

U.S.C. § 7203. See Dkt. No. 27 at 3–4, 7. On January 29, 2020, this Court sentenced

Lum to a total term of 30 months’ incarceration and a one-year term of supervised

release, Dkt. Nos. 40, 41, a sentence that was below the guideline range. See Dkt.
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 2 of 17                     PageID #: 783




No. 42 at 3.          In imposing this sentence, the Court adopted the presentence

investigation report (PSR) in full, Dkt. No. 42 at 1, which indicates Lum is 5 feet 11

inches tall and weighs 230 pounds (Body Mass Index of 32.1); has high blood

pressure, high cholesterol, “borderline diabetes,” asthma, chronic back pain, and low

testosterone; was previously hospitalized in October 2019 for sepsis, secondary to

group A strep pyogenes bacteremia and “gouty arthritis” of the right knee and ankle;

underwent a catheter ablation procedure in January 2020 to correct symptomatic

chronic atrial fibrillation; takes seven different medications; and is now 63 years of

age. See Dkt. No. 38 at 2, 15; see also Dkt. No. 63 at 2–5. The PSR also notes that

Lum has no history of mental or emotional problems. Dkt. No. 38 at 15. At the

sentencing hearing, the Court allowed Lum to self-surrender to a facility to be

designated by the Federal Bureau of Prisons (BOP) on March 11, 2020, Dkt. No. 41

at 2, which he did.

          Lum is currently incarcerated in the minimum-security satellite camp at USP

Lompoc in Santa Barbara County, California.1 Having served less than four months

of his sentence, Lum is scheduled to be released on April 27, 2022. Id.

          On April 6, 2020, Lum’s counsel sent a letter to the warden at USP Lompoc,

requesting that Lum be released to home confinement for the remainder of his term

of incarceration, or that the warden file a motion for compassionate release pursuant


1
    Find an Inmate, BOP, https://www.bop.gov/inmateloc/ (last visited June 23, 2020).
                                                -2-
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 3 of 17                    PageID #: 784




to 18 U.S. C. § 3582(c)(1)(A). Dkt. No. 47-4 at 1, 5. Lum’s request was denied by

letter dated April 14, 2020. Dkt. No. 47-6 at 4.

                                   LEGAL STANDARD

       “‘[A] judgment of conviction that includes [a sentence of imprisonment]

constitutes a final judgment’ and may not be modified by a district court except in

limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

(alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must be

“expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” See 18 U.S.C. § 3583(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). Congress carved out such

an exception in 18 U.S.C. Section 3582(c)(1), as amended by the First Step Act of

2018 (FSA), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239 (2018).2 Under

Section 3582(c)(1), courts may “modify a term of imprisonment” where, as here, the

inmate files a motion, if three requirements are satisfied:

       (1) the inmate “has fully exhausted all administrative rights to appeal a failure
       of the [BOP] to bring a motion” on behalf of the inmate “or the lapse of 30
       days from the receipt of such a request” by the relevant warden;3


2
  The FSA amended the procedural requirements under Section 3582(c)(1)(A) to permit inmates
to directly petition courts for a sentence reduction, whereas pre-amendment, an inmate could
only petition the BOP Director, who then had the discretion to move the court to reduce the
inmate’s sentence based upon “extraordinary and compelling reasons.” See FSA § 603(b), 132
Stat. at 5239; U.S.S.G. § 1B1.13 cmt. n.4.; see also United States v. Rodriguez, 424 F. Supp. 3d
674, 680 (N.D. Cal. 2019); United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019).
3
  The Government does not contest that Lum has satisfied the statutory exhaustion requirements.
Dkt. No. 52 at 2.
                                              -3-
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 4 of 17           PageID #: 785




      (2) the inmate has established that “extraordinary and compelling reasons
      warrant such a reduction” and that “such a reduction is consistent with
      applicable policy statements issued by the Sentencing Commission”; and

      (3) the court has “consider[ed] the factors set forth in [18 U.S.C. Section]
      3553(a)” and found that the inmate is “not a danger to the safety of any other
      person or the community, as provided under [18 U.S.C. Section] 3142(g).”

See 18 U.S.C. § 3582(c)(1); U.S.S.G. § 1B1.13 (policy statement). The inmate bears

the burden of establishing the requirements for a sentence reduction by a

preponderance of the evidence. See, e.g., United States v. Sprague, 135 F.3d 1301,

1306–07 (9th Cir. 1998); see also United States v. Jones, 836 F.3d 896, 899 (8th Cir.

2016); United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013); Walton v.

Ariz., 497 U.S. 639, 650 (1990) (holding that a defendant’s due process rights “are

not violated by placing on him the burden of proving mitigating circumstances

sufficiently substantial to call for leniency.”), overruled on other grounds by Ring v.

Ariz., 536 U.S. 584, 609 (2002).

                                   DISCUSSION

      The crux of the parties’ dispute centers on the second and third requirements

for a sentence reduction under Section 3582(c)(1), as outlined above. For the reasons

that follow, Lum has satisfied neither of these two requirements.

I.    Extraordinary and Compelling Reasons

      Section 3582(c)(1) permits a sentence reduction only upon a showing of

“extraordinary and compelling reasons,” and only if “such a reduction is consistent

                                         -4-
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 5 of 17         PageID #: 786




with applicable policy statements issued by the Sentencing Commission” (the

“Commission”). Lum has failed to make the requisite showing because he is not

suffering from a condition that elevates his risk of becoming seriously ill from

COVID-19 and, if Lum did become infected, nothing suggests Lum’s ability “to

provide self-care within the . . . correctional facility” would be “substantially

diminishe[d]” such that he would “not [be] expected to recover.” See U.S.S.G. §

1B1.13 cmt. n.1(A).

      A.     The Commission’s Commentary in U.S.S.G. § 1B1.13 Defining
             “Extraordinary and Compelling” is Binding on Federal Courts

      Congress did not delineate the bounds for what constitutes “extraordinary and

compelling,” except to state that “[r]ehabilitation of the defendant alone” is not

enough.    28 U.S.C. § 994(t).    Instead, Congress directed the Commission to

promulgate policy statements “describ[ing] what should be considered extraordinary

and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples.” Id. The Commission did just that under Application

Note 1 to U.S.S.G. § 1B1.13, albeit prior to the enactment of the FSA. The

Commission outlined the following four categories of circumstances that may

constitute “extraordinary and compelling reasons” for a sentence reduction:

      (A) the inmate is “suffering from a terminal illness,” or a “serious” physical
      or cognitive condition “that substantially diminishes” the inmate’s ability “to
      provide self-care within the environment of a correctional facility and from
      which he or she is not expected to recover”;

                                        -5-
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 6 of 17                 PageID #: 787




       (B) the defendant is at least 65 years old, is “experiencing a serious
       deterioration in physical or mental health because of the aging process,” and
       “has served at least 10 years or 75 percent of his or her term of imprisonment,
       whichever is less”;

       (C) family circumstances involving “the death or incapacitation of the
       caregiver of the defendant’s minor child,” or the “incapacitation of the
       defendant’s spouse or registered partner,” leaving the inmate as “the only
       available caregiver for the spouse or registered partner”; or

       (D) “[a]s determined by the Director of the [BOP],” in the inmate’s case there
       is “an extraordinary and compelling reason other than, or in combination
       with,” the other three reasons described.

See U.S.S.G. § 1B1.13 cmt. n.1.

       Several district courts have concluded (as Lum urges this Court to do) that

because the policy statement is “outdated” and does not account for the fact that an

inmate may now seek relief directly from the court,4 the definition of “extraordinary

and compelling” is no longer limited to the examples set forth in the Commission’s

policy statement above, and courts are free to independently make that

determination.5 Dkt. No. 47-1 at 12–14. The Court is not persuaded.

       Courts are not at liberty to treat the Commission’s commentary as merely

“persuasive,” “of only limited authority,” or “not binding on the federal courts.”

Stinson v. United States, 508 U.S. 36, 39, 44–47 (1993) (citation omitted). In



4
  The Commission “has not amended the Guidelines following the First Step Act and cannot do
so until it again has four voting commissioners.” See, e.g., Brown, 411 F. Supp. 3d at 449
(citations omitted)).
5
  Rodriguez, 424 F. Supp. 3d at 681 (collecting cases); United States v. Singui, No.
212CR00851CAS1, 2020 WL 2523114, at *4 (C.D. Cal. May 18, 2020) (collecting cases).
                                            -6-
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 7 of 17                    PageID #: 788




Stinson, the Supreme Court announced “the standard that governs the decision

whether particular interpretive or explanatory commentary is binding.” Id. at 43.

There, the Court explained:

       The Sentencing Commission promulgates the guidelines by virtue of an
       express congressional delegation of authority for rulemaking, and
       through the informal rulemaking procedures. Thus, the guidelines are
       the equivalent of legislative rules adopted by federal agencies. The
       functional purpose of commentary (of the kind at issue here) is to assist
       in the interpretation and application of those rules, which are within the
       Commission’s particular area of concern and expertise and which the
       Commission itself has the first responsibility to formulate and
       announce. In these respects this type of commentary is akin to an
       agency’s interpretation of its own legislative rules. As we have often
       stated, provided an agency’s interpretation of its own regulations does
       not violate the Constitution or a federal statute, it must be given
       “controlling weight unless it is plainly erroneous or inconsistent with
       the regulation.”

Stinson, 508 U.S. at 44–45 (internal citations omitted) (quoting Bowles v. Seminole

Rock & Sand Co., 325 U.S. 410, 414 (1945)).                     Thus, the Court held that

“commentary in the Guidelines Manual that interprets or explains a guideline is

authoritative unless it violates the Constitution or a federal statute, or is inconsistent

with, or a plainly erroneous reading of, that guideline.” Id. at 38.6

       Here, the FSA only amended the procedural requirements under Section


6
 Although Stinson was decided before United States v. Booker, 543 U.S. 220, 246 (2005), in
which the Supreme Court held that the Guidelines are advisory, not mandatory, the Supreme
Court later held in Dillon that Booker is inapplicable in sentence-modification proceedings under
18 U.S.C. § 3582(c)(2) because such proceedings are fundamentally different, see Dillon v.
United States, 560 U.S. 817, 828–30 (2010), and, as such, the relevant Guidelines policy
statement “constrained” courts. See id. at 825–27. The same rationale applies to Section
3582(c)(1), the companion statutory provision to the one addressed in Dillon.
                                              -7-
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 8 of 17         PageID #: 789




3582(c)(1). See supra n.2. An inmate may now personally petition a court under

Section 3582(c)(1). The mere fact that the Commission has not accounted for this

change in U.S.S.G. § 1B1.13 simply means a court must nevertheless entertain a

motion from an inmate. But this does not nullify the Commission’s entire policy

statement or the commentary defining “extraordinary and compelling,” nor does it

somehow render that guidance “outdated.”        See 18 U.S.C. § 3553(a)(5) (any

“pertinent policy statement” is to be considered “subject to any amendments made

to such policy statement by act of Congress (regardless of whether such amendments

have yet to be incorporated by the Sentencing Commission into the amendments

issued under section 994(p) of title 28.”). Considering the FSA’s purely procedural

amendment to Section 3582(c)(1), the amendment has no effect on the

Commission’s definition of “extraordinary and compelling.” Indeed, Congress did

not alter the meaning of “extraordinary and compelling” in the statute, nor did it

revoke the Commission’s authority to define that phrase. See Mistretta v. United

States, 488 U.S. 361, 393–94 (1989) (Congress may “revoke or amend any or all of

the Guidelines” by statute “at any time”).

      Therefore, because Application Note 1 to U.S.S.G. § 1B1.13 does not run

afoul of the Constitution or a federal statute, and is not “plainly erroneous or

inconsistent” with Section 1B1.13, the Commission’s “commentary is a binding

interpretation of the phrase ‘[extraordinary and compelling].’” Stinson, 508 U.S. at

                                        -8-
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 9 of 17                    PageID #: 790




47; see also Dillon, 560 U.S. at 824 (explaining that a district court’s discretion to

modify a sentence under Section 3582(c)(2) is “constrained by the Commission’s

statements”).7 In so holding, the Court joins the numerous district courts that, for

various reasons, “continue to follow the guidance of the Sentencing Commission’s

policy statement limiting the scope of ‘extraordinary and compelling reasons’ that

warrant compassionate release under § 3582(c)(1).”8

       B.      Analysis: Extraordinary and Compelling Reasons

       Lum argues that “extraordinary and compelling reasons” justify reducing his

sentence to time served because he is at risk for severe illness or death from COVID-

19 while incarcerated at USP Lompoc’s satellite camp. Dkt. No. 47-1 at 11. In that

regard, the only relevant “extraordinary and compelling” scenario identified by the

Commission is subpart (A) of the Commission’s application note. See U.S.S.G.



7
  Numerous courts have appropriately turned to Stinson and reached the same conclusion. See,
e.g., United States v. Garcia, No. 4:05-CR-40098, 2020 WL 2039227, at *3–5 (C.D. Ill. Apr. 28,
2020); United States v. Sandoval, No. CR14-5105RBL, 2020 WL 3077152, at *3–4 (W.D.
Wash. June 10, 2020) (citing nine other decisions); United States v. Rollins, No. 99 CR 771-1,
2020 WL 3077593, at *1–2 (N.D. Ill. June 10, 2020) (explaining further that Application Note
1(D) to U.S.S.G. § 1B1.13 is not inconsistent with § 3582(c)(1)(A)(i) because it may still be
“applie[d] with full force if the Director invokes it in moving for a sentence reduction” and the
“fact that Note 1(D) is unavailable if the defendant moves for a sentence reduction does not
render it inconsistent with § 3582(c)(1)(A)(i); rather, Note 1(D) is simply inoperative in that
circumstance”).
8
  See, e.g., Riley v. United States, No. C19-1522 JLR, 2020 WL 1819838, at *8 (W.D. Wash.
Apr. 10, 2020); United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2
(N.D. Cal. Mar. 25, 2020); United States v. Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL
1536155, at *2 (E.D. Wash. March 31, 2020); United States v. Gross, No. 2:04-CR-032-RMP,
2019 WL 3538967, at *2 (E.D. Wash. Aug. 2, 2019); United States v. Shields, No. 12-CR-
00410-BLF-1, 2019 WL 2359231, at *4 (N.D. Cal. June 4, 2019).
                                              -9-
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 10 of 17                    PageID #: 791




 §1B1.13 cmt. n.1(A).9 The Court concludes, however, that Lum has not shown that

 such circumstances exist.

        Although the Court acknowledges that there is a heightened risk for the virus

 to spread in correctional facility environments,10 standing alone, these concerns

 about possible exposure to COVID-19 in the abstract are not enough to warrant an

 inmate’s early release. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir.

 2020); Riley v. United States, No. C19-1522 JLR, 2020 WL 1819838, at *7 (W.D.

 Wash. Apr. 10, 2020) (collecting cases). That type of general concern is shared by

 the public at large, as well as all incarcerated individuals.

        Rather, to establish “extraordinary and compelling reasons,” consistent with

 Application Note 1 to U.S.S.G § 1B1.13, stemming from the current coronavirus

 pandemic, an inmate must necessarily establish the following three elements by a

 preponderance of the evidence: (1) the inmate is “suffering from a terminal illness,”

 or a “serious” physical or cognitive condition; (2) that condition elevates the

 inmate’s risk of becoming seriously ill from COVID-19; and (3) if the inmate were

 to contract COVID-19, the inmate’s ability “to provide self-care within the . . .



 9
  Lum does not contend that the Director of the BOP has determined that there exists in this case
 some “other” extraordinary or compelling reason for a reduction in sentence. See U.S.S.G.
 §1B1.13 cmt. n.1(D).
 10
    See generally Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
 Correctional and Detention Facilities, CENTERS FOR DISEASE CONTROL AND PREVENTION (CDC)
 (May 7, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
 detention/guidance-correctional-detention.html (last visited June 23, 2020).
                                              - 10 -
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 11 of 17                PageID #: 792




 correctional facility” would be “substantially diminishe[d]” and the inmate would

 “not [be] expected to recover.” See U.S.S.G. § 1B1.13 cmt. n.1(A). Lum founders

 on elements two and three.

        First, Lum’s health conditions do not increase his risk of becoming seriously

 ill if he contracts the virus. The CDC has stated that individuals “at high-risk for

 severe illness from COVID-19” include those who: (i) are 65 years of age or older;

 (ii) are living in a nursing home or long-term care facility; (iii) have chronic lung

 disease or moderate to severe asthma; (iv) have serious heart conditions; (v) are

 immunocompromised; (vi) have “severe obesity (body mass index [BMI] of 40 or

 higher)”; (vii) have diabetes; (viii) have chronic kidney disease and are undergoing

 dialysis; or (ix) have liver disease.11 Lum does not fall into any of these categories.

        Notably, Lum relies on the PSR and health records that pre-date his surrender

 to USP Lompoc. See Dkt. No. 47-1 at 19–23; cf. Dkt. Nos. 38, 63. These documents

 may or may not portray an accurate picture of Lum’s current condition, which is

 Lum’s burden to establish. Even assuming, though, that his described condition has

 not changed, Lum does not fit within any of the categories of persons identified by

 the CDC as “at high-risk for severe illness.” Lum is currently 63 years of age.

 Nothing in the PSR or Lum’s medical records indicates the severity of his asthma.


 11
   Coronavirus Disease 2019 (COVID-19): People Who Are at Higher Risk for Severe Illness,
 CDC (May 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/people-at-higher-risk.html (last visited June 23, 2020).
                                            - 11 -
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 12 of 17             PageID #: 793




 Lum recently had surgery in January 2020 to address atrial fibrillation (irregular

 heartbeat), which, according to Lum, “went well,” and nothing in the record

 indicates that this condition has returned. Dkt. No. 38, ¶ 65a. Lum does not have

 “severe obesity” because his BMI is 32.1, below the threshold BMI for concern.

 And, lastly, Lum is a “borderline” diabetic. Dkt. No. 38 at 15. Contrary to what

 Lum seems to suggest without any authority, his various conditions—none of which

 independently qualify as a CDC risk factor—cannot somehow be combined to

 suddenly transform him into an individual who is “at risk.” See Dkt. No. 47-1 at 19–

 23; Dkt. No. 56 at 11–12, 16.

       Second, Lum has not shown that, should he contract the coronavirus, USP

 Lompoc is any less equipped to treat him than if he were not incarcerated. Lum’s

 blanket indictment of the BOP’s efforts to curb the spread of the virus does not

 change that fact; that is a problem that also exists outside of correctional facilities.

 Dkt. No. 47-1 at 17; Dkt. No. 56 at 3–9. Nonetheless, in collaboration with the CDC

 and the World Health Organization (WHO), the BOP has taken extensive efforts to

 curtail the spread of the virus; including, inter alia, suspending social visits;

 suspending inmate transfers; testing inmates who arrive at a BOP facility;

 suspending legal visits (with some exceptions); implementing enhanced health

 screening of staff; quarantining symptomatic inmates; suspending tours; limiting

 inmates “in their movements to prevent congregate gathering and maximize social

                                          - 12 -
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 13 of 17                PageID #: 794




 distancing”; and completing an inventory of personal protective equipment at all

 BOP locations with the BOP continuing to “stockpile.”12 As such, the BOP’s

 preventive measures are as extensive, if not more, than those implemented in cities

 and states. And nothing in the record establishes that Lum is not being properly

 cared for at USP Lompoc. Conditions that can be managed in prison are not a basis

 for compassionate release. See U.S.S.G. § 1B1.13 cmt. n.1(A).

        Further, contrary to Lum’s contentions, those personnel at USP Lompoc with

 the unenviable task of simultaneously maintaining order and preventing the spread

 of the virus have thus far appeared to be successful in their efforts. While Lum

 erroneously relies on coronavirus statistics across all BOP facilities, Dkt. No. 47-1

 at 17; Dkt. No. 56 at 4, this high level of generality says nothing about the state of

 affairs at USP Lompoc, where Lum is housed. USP Lompoc currently houses a total

 of 1,555 inmates (i.e., 145 in one camp; 316 in the second camp; and 1,094 at the

 USP).13 As of the date of this Order, the BOP’s coronavirus-related data for USP

 Lompoc indicates that there are: 7 inmates positive; 1 staff positive; 2 inmate deaths;

 0 staff deaths; 167 inmates have recovered; and 23 staff have recovered.14 In other


 12
    See generally BOP Implementing Modified Operations, BOP, https://www.bop.gov/
 coronavirus/covid19_status.jsp (last visited June 23, 2020); A BOP COVID-19 Overview, BOP,
 https://www.bop.gov/coronavirus/overview.jsp#bop covid-19 response (last visited June 23,
 2020).
 13
    USP Lompoc, BOP, https://www.bop.gov/locations/institutions/lom/ (last visited June 23,
 2020).
 14
    COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
 visited June 25, 2020).
                                            - 13 -
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 14 of 17                   PageID #: 795




 words, the number of positive inmate cases at USP Lompoc is less than 0.5% of the

 inmate population. Therefore, statistically, USP Lompoc is faring better than many

 cities and counties in California.15

        Lum claims that the BOP is no longer updating the data on its website. Dkt.

 No. 47-1 at 3. But that is simply false. The BOP website states that “the BOP will

 update the open COVID-19 confirmed positive test numbers, recoveries, and the

 number of COVID-19 related deaths daily at 3:00 p.m.,” and because the BOP “has

 begun additional testing of asymptomatic inmates to assist in slowing transmissions

 within a correctional setting,” the data is expected to reflect an increase in the

 number of COVID-19 positive tests. Id. However, the number of positive inmate

 cases reported at USP Lompoc has steadily decreased over the course of the briefing

 on Lum’s motion. Dkt. No. 47-1 at 3; Dkt. No. 52 at 8; Dkt. No. 56 at 7. Although

 Lum indicts these statistics as “misleading and incorrect” because not all inmates

 have been tested, the only alternative evidence Lum offers is unsubstantiated media

 reports and anecdotal accounts. Dkt. No. 47-1 at 18–19; Dkt. No. 56 at 4–6, 8–9. It

 is also true that not all members of the general public have been tested, yet the

 available numbers on those who have are routinely cited and used by governmental

 authorities responsible for planning measures designed to curb the virus’s spread.


 15
   See Cases by County, CDC (June 17, 2020), https://www.cdc.gov/coronavirus/2019-
 ncov/cases-updates/county-map.html (last visited June 24, 2020) (noting cases per 100,000
 residents).
                                             - 14 -
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 15 of 17            PageID #: 796




       Accordingly, Lum has not carried his burden of showing that there are

 “extraordinary and compelling reasons” to justify compassionate release under 18

 U.S.C. § 3582(c)(1).

 II.   Section 3553(a) Factors and Risk of Danger to the Community

       Even if extraordinary and compelling reasons supported compassionate

 release, the Court is not convinced the applicable factors in 18 U.S.C. § 3553(a)

 weigh in favor of reducing Lum’s sentence or authorizing home confinement. See

 18 U.S.C. § 3852(c)(1)(A). Dkt. No. 47-1 at 25; Dkt. No. 56 at 19–21.

       Upon review of the relevant factors in Section 3553(a), Lum’s 30-month

 sentence is, as it was at sentencing less than five months ago, “sufficient, but not

 greater than necessary, . . . (A) to reflect the seriousness of the offense, to promote

 respect for the law, and to provide just punishment for the offense; (B) to afford

 adequate deterrence to criminal conduct; [and] (C) to protect the public.” See 18

 U.S.C. § 3553(a)(2). This conclusion is borne out when considering “the nature and

 circumstances” of Lum’s offenses and Lum’s “history and characteristics.” Id.

 § 3553(a)(1).

       After Lum’s father passed away, and for a period of roughly three years, Lum

 continued to accept and convert for his personal use $33,435 of his father’s Social

 Security benefits. Dkt. No. 27, ¶ 8(a). For seven years, Lum also failed to file a

 state or federal tax return, resulting in over $280,000 in unpaid taxes. Dkt. No. 38,

                                          - 15 -
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 16 of 17                 PageID #: 797




 ¶¶ 19, 23, 30; see also Dkt. No. 27, ¶ 8(a). Lum’s conviction for aggravated identity

 theft alone carried a mandatory minimum sentence of two years’ imprisonment. See

 18 U.S.C. § 1028A(a)(1); U.S.S.G. § 2B1.6(a). Yet, the Court imposed a sentence

 below the combined guideline range for both of Lum’s offenses due to consideration

 of the Section 3553(a) factors and Lum’s circumstances (e.g., age, employment,

 family responsibilities, community contributions). See Dkt. No. 42 at 3. The Court

 was already aware of, and accounted for, the same health concerns Lum now raises.

 The only new circumstances cited in Lum’s motion (concern about the coronavirus

 pandemic) do not justify a further reduction in his sentence. Although Lum did not

 commit a crime of violence, or a crime involving a minor or a weapon, such that the

 Court would consider Lum “a danger to the safety of any other person or the

 community,”16 Lum has served less than four months of his 30-month sentence,

 having not been committed to pretrial detention nor surrendering for his instant

 detention until early March 2020. Releasing him now would undoubtedly result in

 an “unwarranted sentence disparit[y] among defendants with similar records who

 have been found guilty of similar conduct.”17 See 18 U.S.C. § 3553(a)(6). Thus, as

 the Court found on January 29, 2020 when sentencing Lum, the Court concludes




 16
  See 18 U.S.C. § 3142(g); 18 U.S.C. § 3582(c)(1); U.S.S.G. § 1B1.13.
 17
  Doing so, for instance, would mean that Lum would not even come close to serving the
 mandatory minimum term of imprisonment for one of the two offenses to which he pled guilty.
 See Dkt. No. 27 at ¶¶ 4, 7(a).
                                            - 16 -
Case 1:18-cr-00073-DKW Document 65 Filed 06/25/20 Page 17 of 17         PageID #: 798




 today that 30 months’ imprisonment is sufficient but not greater than necessary to

 achieve the statutory purposes of sentencing.

                                  CONCLUSION

       For the reasons set forth herein, Lum’s motion for compassionate release, Dkt.

 No. 47, is DENIED.

       IT IS SO ORDERED.

       DATED: June 25, 2020 at Honolulu, Hawai‘i.




 United States of America v. Nathan Yuen Grit Lum; Cr 18-00073 DKW;
 ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
 RELEASE




                                        - 17 -
